EXHIBIT 10.60

 

MICRON TECHNOLOGY, INC.

2004 EQUITY INCENTIVE PLAN

 

ARTICLE 1

PURPOSE

 

1.1.                              GENERAL.  The purpose of the Micron
Technology, Inc. 2004 Equity Incentive Plan (the “Plan”) is to promote the
success, and enhance the value, of Micron Technology, Inc. (the “Company”), by
linking the personal interests of employees, officers, directors and consultants
of the Company or any Affiliate (as defined below) to those of Company
stockholders and by providing such persons with an incentive for outstanding
performance.  The Plan is further intended to provide flexibility to the Company
in its ability to motivate, attract, and retain the services of employees,
officers, directors and consultants upon whose judgment, interest, and special
effort the successful conduct of the Company’s operation is largely dependent. 
Accordingly, the Plan permits the grant of incentive awards from time to time to
selected employees, officers, directors and consultants of the Company and its
Affiliates.

 

ARTICLE 2

DEFINITIONS

 

2.1.                              DEFINITIONS.  When a word or phrase appears in
this Plan with the initial letter capitalized, and the word or phrase does not
commence a sentence, the word or phrase shall generally be given the meaning
ascribed to it in this Section or in Section 1.1 unless a clearly different
meaning is required by the context.  The following words and phrases shall have
the following meanings:

 

(a)                                  “Affiliate” means (i) any Subsidiary or
Parent, or (ii) an entity that directly or through one or more intermediaries
controls, is controlled by or is under common control with, the Company, as
determined by the Committee.

 

(b)                                 “Award” means any Option, Stock Appreciation
Right, Restricted Stock Award, Restricted Stock Unit Award, Deferred Stock Unit
Award, Performance Share, Dividend Equivalent Award, or Other Stock-Based Award
granted to a Participant under the Plan.

 

(c)                                  “Award Certificate” means a written
document, in such form as the Committee prescribes from time to time, setting
forth the terms and conditions of an Award.  Award Certificates may be in the
form of individual award agreements or certificates or a program document
describing the terms and provisions of an Awards or series of Awards under the
Plan.

 

(d)                                 “Board” means the Board of Directors of the
Company.

 

(e)                                  “Change in Control” means and includes the
occurrence of any one of the following events:

 

(i)                                     individuals who, on the Effective Date,
constitute the Board of Directors of the Company (the “Incumbent Directors”)
cease for any reason to constitute at least a majority of such Board, provided
that any person becoming a director after the Effective Date and whose election
or nomination for election was approved by a vote of at least a majority of the
Incumbent Directors then on the Board shall be an Incumbent Director; provided,
however, that no individual initially elected or nominated as a director of the
Company as a result of an actual or threatened election contest with respect to
the election or removal of directors (“Election Contest”) or other actual or
threatened solicitation of proxies or consents by or on behalf of any Person
other than the Board (“Proxy Contest”), including by reason of any agreement
intended to avoid or settle any Election Contest or Proxy Contest, shall be
deemed an Incumbent Director; or

 

(ii)                                  any person is or becomes a “beneficial
owner” (as defined in Rule 13d-3 under the 1934 Act), directly or indirectly, of
either (A) 35% or more of the then-outstanding shares of common stock of the
Company (“Company Common Stock”) or (B) securities of the Company representing
35% or more of the combined voting power of the Company’s then outstanding
securities eligible to vote for the election of directors (the “Company Voting
Securities”);

 

1

--------------------------------------------------------------------------------


 

provided, however, that for purposes of this subsection (ii), the following
acquisitions shall not constitute a Change in Control: (w) an acquisition
directly from the Company, (x) an acquisition by the Company or a Subsidiary of
the Company, (y) an acquisition by any employee benefit plan (or related trust)
sponsored or maintained by the Company or any Subsidiary of the Company, or (z)
an acquisition pursuant to a Non-Qualifying Transaction (as defined in
subsection (iii) below); or

 

(iii)                               the consummation of a reorganization,
merger, consolidation, statutory share exchange or similar form of corporate
transaction involving the Company or a Subsidiary (a “Reorganization”), or the
sale or other disposition of all or substantially all of the Company’s assets (a
“Sale”) or the acquisition of assets or stock of another corporation (an
“Acquisition”), unless immediately following such Reorganization, Sale or
Acquisition: (A) all or substantially all of the individuals and entities who
were the beneficial owners, respectively, of the outstanding Company Common
Stock and outstanding Company Voting Securities immediately prior to such
Reorganization, Sale or Acquisition beneficially own, directly or indirectly,
more than 50% of, respectively, the then outstanding shares of common stock and
the combined voting power of the then outstanding voting securities entitled to
vote generally in the election of directors, as the case may be, of the
corporation resulting from such Reorganization, Sale or Acquisition (including,
without limitation, a corporation which as a result of such transaction owns the
Company or all or substantially all of the Company’s assets or stock either
directly or through one or more subsidiaries, the “Surviving Corporation”) in
substantially the same proportions as their ownership, immediately prior to such
Reorganization, Sale or Acquisition, of the outstanding Company Common Stock and
the outstanding Company Voting Securities, as the case may be, and (B) no person
(other than (x) the Company or any Subsidiary of the Company, (y) the Surviving
Corporation or its ultimate parent corporation, or (z) any employee benefit plan
or related trust) sponsored or maintained by any of the foregoing is the
beneficial owner, directly or indirectly, of 35% or more of the total common
stock or 35% or more of the total voting power of the outstanding voting
securities eligible to elect directors of the Surviving Corporation, and (C) at
least a majority of the members of the board of directors of the Surviving
Corporation were Incumbent Directors at the time of the Board’s approval of the
execution of the initial agreement providing for such Reorganization, Sale or
Acquisition (any Reorganization, Sale or Acquisition which satisfies all of the
criteria specified in (A), (B) and (C) above shall be deemed to be a
“Non-Qualifying Transaction”); or

 

(iv)                              approval by the stockholders of the Company of
a complete liquidation or dissolution of the Company.

 

(f)                                    “Code” means the Internal Revenue Code of
1986, as amended from time to time, and includes a reference to the underlying
final regulations.

 

(g)                                 “Committee” means the committee of the Board
described in Article 4.

 

(h)                                 “Company” means Micron Technology, Inc., a
Delaware corporation, or any successor corporation.

 

(i)                                     “Continuous Status as a Participant”
means the absence of any interruption or termination of service as an employee,
officer, consultant or director of the Company or any Affiliate, as applicable;
provided, however, that for purposes of an Incentive Stock Option, or a Stock
Appreciation Right issued in tandem with an Incentive Stock Option, “Continuous
Status as a Participant” means the absence of any interruption or termination of
service as an employee of the Company or any Parent or Subsidiary, as
applicable, pursuant to applicable tax regulations.  Continuous Status as a
Participant shall continue to the extent provided in a written severance or
employment agreement during any period for which severance compensation payments
are made to an employee, officer, consultant or director and shall not be
considered interrupted in the case of any leave of absence authorized in writing
by the Company prior to its commencement; provided, however, that for purposes
of Incentive Stock Options, no such leave may

 

2

--------------------------------------------------------------------------------


 

exceed 90 days, unless reemployment upon expiration of such leave is guaranteed
by statute or contract.  If reemployment upon expiration of a leave of absence
approved by the Company is not so guaranteed, on the 91st day of such leave any
Incentive Stock Option held by the Participant shall cease to be treated as an
Incentive Stock Option and shall be treated for tax purposes as a Nonstatutory
Stock Option.

 

(j)                                     “Covered Employee” means a covered
employee as defined in Code Section 162(m)(3).

 

(k)                                  “Disability” or “Disabled” has the same
meaning as provided in the long-term disability plan or policy maintained by the
Company or if applicable, most recently maintained, by the Company or if
applicable, an Affiliate, for the Participant, whether or not such Participant
actually receives disability benefits under such plan or policy.  If no
long-term disability plan or policy was ever maintained on behalf of Participant
or if the determination of Disability relates to an Incentive Stock Option, or a
Stock Appreciation Right issued in tandem with an Incentive Stock Option,
Disability means Permanent and Total Disability as defined in Section 22(e)(3)
of the Code.  In the event of a dispute, the determination whether a Participant
is Disabled will be made by the Committee and may be supported by the advice of
a physician competent in the area to which such Disability relates.

 

(l)                                     “Deferred Stock Unit” means a right
granted to a Participant under Article 11.

 

(m)                               “Dividend Equivalent” means a right granted to
a Participant under Article 12.

 

(n)                                 “Effective Date” has the meaning assigned
such term in Section 3.1.

 

(o)                                 “Eligible Participant” means an employee,
officer, consultant or director of the Company or any Affiliate.

 

(p)                                 “Exchange” means the New York Stock Exchange
or any other national securities exchange or national market system on which the
Stock may from time to time be listed or traded.

 

(q)                                 “Fair Market Value” of the Stock, on any
date, means: (i) if the Stock is listed or traded on any Exchange, the average
closing price for such Stock (or the closing bid, if no sales were reported) as
quoted on such Exchange (or the Exchange with the greatest volume of trading in
the Stock) for the last market trading day prior to the day of determination, as
reported by Bloomberg L.P. or such other source as the Committee deems reliable;
(ii) if the Stock is quoted on the over-the-counter market or is regularly
quoted by a recognized securities dealer, but selling prices are not reported,
the Fair Market Value of the Stock shall be the mean between the high bid and
low asked prices for the Stock on the last market trading day prior to the day
of determination, as reported by Bloomberg L.P. or such other source as the
Committee deems reliable, or (iii) in the absence of an established market for
the Stock, the Fair Market Value shall be determined in good faith by the
Committee.

 

(r)                                    “Full Value Award” means an Award other
than in the form of an Option or SAR, and which is settled by the issuance of
Stock.

 

(s)                                  “Grant Date” of an Award means the first
date on which all necessary corporate action has been taken to approve the grant
of the Award as provided in the Plan, or such later date as is determined and
specified as part of that authorization process.  Notice of the grant shall be
provided to the grantee within a reasonable time after the Grant Date.

 

(t)                                    “Incentive Stock Option” means an Option
that is intended to be an incentive stock option and meets the requirements of
Section 422 of the Code or any successor provision thereto.

 

(u)                                 “Non-Employee Director” means a director of
the Company who is not a common law employee of the Company or an Affiliate.

 

3

--------------------------------------------------------------------------------


 

(v)                                 “Nonstatutory Stock Option” means an Option
that is not an Incentive Stock Option.

 

(w)                               “Option” means a right granted to a
Participant under Article 7 of the Plan to purchase Stock at a specified price
during specified time periods.  An Option may be either an Incentive Stock
Option or a Nonstatutory Stock Option.

 

(x)                                   “Other Stock-Based Award” means a right,
granted to a Participant under Article 13 that relates to or is valued by
reference to Stock or other Awards relating to Stock.

 

(y)                                 “Parent” means a corporation, limited
liability company, partnership or other entity which owns or beneficially owns a
majority of the outstanding voting stock or voting power of the Company.
Notwithstanding the above, with respect to an Incentive Stock Option, Parent
shall have the meaning set forth in Section 424(e) of the Code.

 

(z)                                   “Participant” means a person who, as an
employee, officer, director or consultant of the Company or any Affiliate, has
been granted an Award under the Plan; provided that in the case of the death of
a Participant, the term “Participant” refers to a beneficiary designated
pursuant to Section 14.5 or the legal guardian or other legal representative
acting in a fiduciary capacity on behalf of the Participant under applicable
state law and court supervision.

 

(aa)                            “Performance Share” means any right granted to a
Participant under Article 9 to a unit to be valued by reference to a designated
number of Shares to be paid upon achievement of such performance goals as the
Committee establishes with regard to such Performance Share.

 

(bb)                          “Person” means any individual, entity or group,
within the meaning of Section 3(a)(9) of the 1934 Act and as used in Section
13(d)(3) or 14(d)(2) of the 1934 Act.

 

(cc)                            “Plan” means the Micron Technology, Inc. 2004
Equity Incentive Plan, as amended from time to time.

 

(dd)                          “Public Offering” shall occur on closing date of a
public offering of any class or series of the Company’s equity securities
pursuant to a registration statement filed by the Company under the 1933 Act.

 

(ee)                            “Qualified Performance-Based Award” means an
Award that is either (i) intended to qualify for the Section 162(m) Exemption
and is made subject to performance goals based on Qualified Business Criteria as
set forth in Section 14.10(b), or (ii) an Option or SAR.

 

(ff)                                “Qualified Business Criteria” means one or
more of the Business Criteria listed in Section 14.10(b) upon which performance
goals for certain Qualified Performance-Based Awards may be established by the
Committee.

 

(gg)                          “Restricted Stock Award” means Stock granted to a
Participant under Article 10 that is subject to certain restrictions and to risk
of forfeiture.

 

(hh)                          “Restricted Stock Unit Award” means the right
granted to a Participant under Article 10 to receive shares of Stock (or the
equivalent value in cash or other property if the Committee so provides) in the
future, which right is subject to certain restrictions and to risk of
forfeiture.

 

(ii)                                  “Section 162(m) Exemption” means the
exemption from the limitation on deductibility imposed by Section 162(m) of the
Code that is set forth in Section 162(m)(4)(C) of the Code or any successor
provision thereto.

 

(jj)                                  “Shares” means shares of the Company’s
Stock.  If there has been an adjustment or

 

4

--------------------------------------------------------------------------------


 

substitution pursuant to Section 15.1, the term “Shares” shall also include any
shares of stock or other securities that are substituted for Shares or into
which Shares are adjusted pursuant to Section 15.1.

 

(kk)                            “Stock” means the $.10 par value common stock of
the Company and such other securities of the Company as may be substituted for
Stock pursuant to Article 15.

 

(ll)                                  “Stock Appreciation Right” or “SAR” means
a right granted to a Participant under Article 8 to receive a payment equal to
the difference between the Fair Market Value of a Share as of the date of
exercise of the SAR over the base price of the SAR, all as determined pursuant
to Article 8.

 

(mm)                      “Subsidiary” means any corporation, limited liability
company, partnership or other entity of which a majority of the outstanding
voting stock or voting power is beneficially owned directly or indirectly by the
Company. Notwithstanding the above, with respect to an Incentive Stock Option,
Subsidiary shall have the meaning set forth in Section 424(f) of the Code.

 

(nn)                          “1933 Act” means the Securities Act of 1933, as
amended from time to time.

 

(oo)                          “1934 Act” means the Securities Exchange Act of
1934, as amended from time to time.

 

ARTICLE 3

EFFECTIVE TERM OF PLAN

 

3.1.                              EFFECTIVE DATE.  The Plan shall be effective
as of the date it is approved by both the Board and the stockholders of the
Company (the “Effective Date”).

 

3.2.                              TERMINATION OF PLAN.  The Plan shall terminate
on the tenth anniversary of the Effective Date unless earlier terminated as
provided herein.  The termination of the Plan on such date shall not affect the
validity of any Award outstanding on the date of termination.

 

ARTICLE 4

ADMINISTRATION

 

4.1.                              COMMITTEE.  The Plan shall be administered by
a Committee appointed by the Board (which Committee shall consist of at least
two directors) or, at the discretion of the Board from time to time, the Plan
may be administered by the Board.  It is intended that at least two of the
directors appointed to serve on the Committee shall be “non-employee directors”
(within the meaning of Rule 16b-3 promulgated under the 1934 Act) and “outside
directors” (within the meaning of Code Section 162(m)) and that any such members
of the Committee who do not so qualify shall abstain from participating in any
decision to make or administer Awards that are made to Eligible Participants who
at the time of consideration for such Award (i) are persons subject to the
short-swing profit rules of Section 16 of the 1934 Act, or (ii) are reasonably
anticipated to become Covered Employees during the term of the Award.  However,
the mere fact that a Committee member shall fail to qualify under either of the
foregoing requirements or shall fail to abstain from such action shall not
invalidate any Award made by the Committee which Award is otherwise validly made
under the Plan.  The members of the Committee shall be appointed by, and may be
changed at any time and from time to time in the discretion of, the Board.  The
Board may reserve to itself any or all of the authority and responsibility of
the Committee under the Plan or may act as administrator of the Plan for any and
all purposes.  To the extent the Board has reserved any authority and
responsibility or during any time that the Board is acting as administrator of
the Plan, it shall have all the powers of the Committee hereunder, and any
reference herein to the Committee (other than in this Section 4.1) shall include
the Board.  To the extent any action of the Board under the Plan conflicts with
actions taken by the Committee, the actions of the Board shall control.

 

4.2.                              ACTION AND INTERPRETATIONS BY THE COMMITTEE. 
For purposes of administering the Plan, the Committee may from time to time
adopt rules, regulations, guidelines and procedures for carrying out the
provisions and purposes of the Plan and make such other determinations, not
inconsistent with the Plan, as the Committee may deem appropriate.  The
Committee’s interpretation of the Plan, any Awards granted under the Plan, any
Award Certificate and all decisions and determinations by the Committee with
respect to the Plan are final,

 

5

--------------------------------------------------------------------------------


 

binding, and conclusive on all parties.  Each member of the Committee is
entitled to, in good faith, rely or act upon any report or other information
furnished to that member by any officer or other employee of the Company or any
Affiliate, the Company’s or an Affiliate’s independent certified public
accountants, Company counsel or any executive compensation consultant or other
professional retained by the Company to assist in the administration of the
Plan.

 

4.3.                              AUTHORITY OF COMMITTEE.  Except as provided
below, the Committee has the exclusive power, authority and discretion to:

 

(a)                                  Grant Awards;

 

(b)                                 Designate Participants;

 

(c)                                  Determine the type or types of Awards to be
granted to each Participant;

 

(d)                                 Determine the number of Awards to be granted
and the number of Shares or dollar amount to which an Award will relate;

 

(e)                                  Determine the terms and conditions of any
Award granted under the Plan, including but not limited to, the exercise price,
base price, or purchase price, any restrictions or limitations on the Award, any
schedule for lapse of forfeiture restrictions or restrictions on the
exercisability of an Award, and accelerations or waivers thereof, based in each
case on such considerations as the Committee in its sole discretion determines;

 

(f)                                    Accelerate the vesting, exercisability or
lapse of restrictions of any outstanding Award, in accordance with Article 14,
based in each case on such considerations as the Committee in its sole
discretion determines;

 

(g)                                 Determine whether, to what extent, and under
what circumstances an Award may be settled in, or the exercise price of an Award
may be paid in, cash, Stock, other Awards, or other property, or an Award may be
canceled, forfeited, or surrendered;

 

(h)                                 Prescribe the form of each Award
Certificate, which need not be identical for each Participant;

 

(i)                                     Decide all other matters that must be
determined in connection with an Award;

 

(j)                                     Establish, adopt or revise any rules,
regulations, guidelines or procedures as it may deem necessary or advisable to
administer the Plan;

 

(k)                                  Make all other decisions and determinations
that may be required under the Plan or as the Committee deems necessary or
advisable to administer the Plan;

 

(l)                                     Amend the Plan or any Award Certificate
as provided herein; and

 

(m)                               Adopt such modifications, procedures, and
subplans as may be necessary or desirable to comply with provisions of the laws
of non-U.S. jurisdictions in which the Company or any Affiliate may operate, in
order to assure the viability of the benefits of Awards granted to participants
located in such other jurisdictions and to meet the objectives of the Plan.

 

Notwithstanding the foregoing, grants of Awards to Non-Employee Directors
hereunder shall be made only in accordance with the terms, conditions and
parameters of a plan, program or policy for the compensation of Non-Employee
Directors as in effect from time to time, and the Committee may not make
discretionary grants hereunder to Non-Employee Directors.

 

Notwithstanding the above, the Board or the Committee may, by resolution,
expressly delegate to a special

 

6

--------------------------------------------------------------------------------


 

committee, consisting of one or more directors who are also officers of the
Company, the authority, within specified parameters, to (i) designate officers,
employees and/or consultants of the Company or any of its Affiliates to be
recipients of Awards under the Plan, and (ii) to determine the number of such
Awards to be received by any such Participants; provided, however, that such
delegation of duties and responsibilities to an officer of the Company may not
be made with respect to the grant of Awards to eligible participants (a) who are
subject to Section 16(a) of the 1934 Act at the Grant Date, or (b) who as of the
Grant Date are reasonably anticipated to be become Covered Employees during the
term of the Award.  The acts of such delegates shall be treated hereunder as
acts of the Board and such delegates shall report regularly to the Board and the
Compensation Committee regarding the delegated duties and responsibilities and
any Awards so granted.

 

4.4.                              AWARD CERTIFICATES.  Each Award shall be
evidenced by an Award Certificate.  Each Award Certificate shall include such
provisions, not inconsistent with the Plan, as may be specified by the
Committee.

 

ARTICLE 5

SHARES SUBJECT TO THE PLAN

 

5.1.                              NUMBER OF SHARES.  Subject to adjustment as
provided in Sections 5.2 and 15.1, the aggregate number of Shares reserved and
available for issuance pursuant to Awards granted under the Plan shall be
26,000,000; provided, however, that each Share issued under the Plan pursuant to
a Full Value Award shall reduce the number of available Shares by two (2)
shares.  The maximum number of Shares that may be issued upon exercise of
Incentive Stock Options granted under the Plan shall be 2,000,000.

 

5.2.                              SHARE COUNTING.

 

(a)          To the extent that an Award is canceled, terminates, expires, is
forfeited or lapses for any reason, any unissued Shares subject to the Award
will again be available for issuance pursuant to Awards granted under the Plan.

 

(b)         Shares subject to Awards settled in cash will again be available for
issuance pursuant to Awards granted under the Plan.

 

(c)          If the exercise price of an Option is satisfied by delivering
Shares to the Company (by either actual delivery or attestation), only the
number of Shares issued in excess of the delivery or attestation (less any
shares delivered by the optionee to satisfy an applicable tax withholding
obligation) shall be considered for purposes of determining the number of Shares
remaining available for issuance pursuant to Awards granted under the Plan.

 

(d)         To the extent that the full number of Shares subject to an Option is
not issued upon exercise of the Option for any reason, only the number of Shares
issued and delivered upon exercise of the Option shall be considered for
purposes of determining the number of Shares remaining available for issuance
pursuant to Awards granted under the Plan.  Nothing in this subsection shall
imply that any particular type of cashless exercise of an Option is permitted
under the Plan, that decision being reserved to the Committee or other
provisions of the Plan.

 

5.3.                              STOCK DISTRIBUTED.  Any Stock distributed
pursuant to an Award may consist, in whole or in part, of authorized and
unissued Stock, treasury Stock or Stock purchased on the open market.

 

5.4.                              LIMITATION ON AWARDS.  Notwithstanding any
provision in the Plan to the contrary (but subject to adjustment as provided in
Section 15.1), the maximum number of Shares with respect to one or more Options
and/or SARs that may be granted during any one calendar year under the Plan to
any one Participant shall be 2,000,000.  The maximum aggregate grant with
respect to Awards of Restricted Stock, Restricted Stock Units, Deferred Stock
Units, Performance Shares or other Stock-Based Awards (other than Options or
SARs) granted in any one calendar year to any one Participant shall be
2,000,000.

 

7

--------------------------------------------------------------------------------


 

ARTICLE 6

ELIGIBILITY

 

6.1.                              GENERAL.  Awards may be granted only to
Eligible Participants; except that Incentive Stock Options may be granted to
only to Eligible Participants who are employees of the Company or a Parent or
Subsidiary as defined in Section 424(e) and (f) of the Code.

 

ARTICLE 7

STOCK OPTIONS

 

7.1.                              GENERAL.  The Committee is authorized to grant
Options to Participants on the following terms and conditions:

 

(a)                                  EXERCISE PRICE.  The exercise price per
Share under an Option shall be determined by the Committee; provided that the
exercise price for any Option shall not be less than the Fair Market Value as of
the Grant Date.

 

(b)                                 TIME AND CONDITIONS OF EXERCISE.  The
Committee shall determine the time or times at which an Option may be exercised
in whole or in part, subject to Section 7.1(d).  The Committee shall also
determine the performance or other conditions, if any, that must be satisfied
before all or part of an Option may be exercised or vested.  The Committee may
waive any exercise or vesting provisions at any time in whole or in part based
upon factors as the Committee may determine in its sole discretion so that the
Option becomes exercisable or vested at an earlier date.  The Committee may
permit an arrangement whereby receipt of Stock upon exercise of an Option is
delayed until a specified future date.

 

(c)                                  PAYMENT.  The Committee shall determine the
methods by which the exercise price of an Option may be paid, the form of
payment, including, without limitation, cash, Shares, or other property
(including “cashless exercise” arrangements), and the methods by which Shares
shall be delivered or deemed to be delivered to Participants; provided, however,
that if Shares are used to pay the exercise price of an Option, such Shares must
have been held by the Participant for at least such period of time, if any, as
necessary to avoid the recognition of an expense under generally accepted
accounting principles as a result of the exercise of the Option.

 

(d)                                 EXERCISE TERM.  In no event may any Option
be exercisable for more than ten years from the Grant Date.

(e)                                  SUSPENSION.  Any Participant who is also a
participant in the Retirement at Micron (“RAM”) Section 401(k) Plan and who
requests and receives a hardship distribution from the RAM Plan, is prohibited
from making, and must suspend, his or her employee elective contributions and
employee contributions including, without limitation on the foregoing, the
exercise of any Option granted from the date of receipt by that employee of the
RAM hardship distribution.

 

7.2.                              INCENTIVE STOCK OPTIONS.  The terms of any
Incentive Stock Options granted under the Plan must comply with the following
additional rules:

 

(a)                                  EXERCISE PRICE.  The exercise price of an
Incentive Stock Option shall not be less than the Fair Market Value as of the
Grant Date.

 

(b)                                 LAPSE OF OPTION.  Subject to any earlier
termination provision contained in the Award Certificate, an Incentive Stock
Option shall lapse upon the earliest of the following circumstances; provided,
however, that the Committee may, prior to the lapse of the Incentive Stock
Option under the circumstances described in subsections (3), (4) or (5) below,
provide in writing that the Option will extend until a later date, but if an
Option is so extended and is exercised after the dates specified in subsections
(3) and (4) below, it will automatically become a Nonstatutory Stock Option:

 

8

--------------------------------------------------------------------------------


 

(1)                                  The expiration date set forth in the Award
Certificate.

 

(2)                                  The tenth anniversary of the Grant Date.

 

(3)                                  Three months after termination of the
Participant’s Continuous Status as a Participant for any reason other than the
Participant’s Disability or death.

 

(4)                                  One year after the Participant’s Continuous
Status as a Participant by reason of the Participant’s Disability.

 

(5)                                  One year after the termination of the
Participant’s death if the Participant dies while employed, or during the
three-month period described in paragraph (3) or during the one-year period
described in paragraph (4) and before the Option otherwise lapses.

 

Unless the exercisability of the Incentive Stock Option is accelerated as
provided in Article 14, if a Participant exercises an Option after termination
of employment, the Option may be exercised only with respect to the Shares that
were otherwise vested on the Participant’s termination of employment.  Upon the
Participant’s death, any exercisable Incentive Stock Options may be exercised by
the Participant’s beneficiary, determined in accordance with Section 14.5.

 

(c)                                  INDIVIDUAL DOLLAR LIMITATION.  The
aggregate Fair Market Value (determined as of the Grant Date) of all Shares with
respect to which Incentive Stock Options are first exercisable by a Participant
in any calendar year may not exceed $100,000.00.

 

(d)                                 TEN PERCENT OWNERS.  No Incentive Stock
Option shall be granted to any individual who, at the Grant Date, owns stock
possessing more than ten percent of the total combined voting power of all
classes of stock of the Company or any Parent or Subsidiary unless the exercise
price per share of such Option is at least 110% of the Fair Market Value per
Share at the Grant Date and the Option expires no later than five years after
the Grant Date.

 

(e)                                  EXPIRATION OF AUTHORITY TO GRANT INCENTIVE
STOCK OPTIONS.  No Incentive Stock Option may be granted pursuant to the Plan
after the day immediately prior to the tenth anniversary of the date the Plan
was adopted by the Board, or the termination of the Plan, if earlier.

 

(f)                                    RIGHT TO EXERCISE.  During a
Participant’s lifetime, an Incentive Stock Option may be exercised only by the
Participant or, in the case of the Participant’s Disability, by the
Participant’s guardian or legal representative.

 

(g)                                 ELIGIBLE GRANTEES.  The Committee may not
grant an Incentive Stock Option to a person who is not at the Grant Date an
employee of the Company or a Parent or Subsidiary.

 

ARTICLE 8

STOCK APPRECIATION RIGHTS

 

8.1.                              GRANT OF STOCK APPRECIATION RIGHTS.  The
Committee is authorized to grant Stock Appreciation Rights to Participants on
the following terms and conditions:

 

(a)                                  RIGHT TO PAYMENT.  Upon the exercise of a
Stock Appreciation Right, the Participant to whom it is granted has the right to
receive the excess, if any, of:

 

(1)                                  The Fair Market Value of one Share on the
date of exercise; over

 

(2)                                  The base price of the Stock Appreciation
Right as determined by the Committee, which shall not be less than the Fair
Market Value of one Share on the Grant Date.

 

(b)                                 OTHER TERMS.  All awards of Stock
Appreciation Rights shall be evidenced by an

 

9

--------------------------------------------------------------------------------


 

Award Certificate.  The terms, methods of exercise, methods of settlement, form
of consideration payable in settlement, and any other terms and conditions of
any Stock Appreciation Right shall be determined by the Committee at the time of
the grant of the Award and shall be reflected in the Award Certificate.

 

ARTICLE 9

PERFORMANCE SHARES

 

9.1.                              GRANT OF PERFORMANCE SHARES.  The Committee is
authorized to grant Performance Shares to Participants on such terms and
conditions as may be selected by the Committee.  The Committee shall have the
complete discretion to determine the number of Performance Shares granted to
each Participant, subject to Section 5.4, and to designate the provisions of
such Performance Shares as provided in Section 4.3.  All Performance Shares
shall be evidenced by an Award Certificate or a written program established by
the Committee, pursuant to which Performance Shares are awarded under the Plan
under uniform terms, conditions and restrictions set forth in such written
program.

 

9.2.                              PERFORMANCE GOALS.  The Committee may
establish performance goals for Performance Shares which may be based on any
criteria selected by the Committee.  Such performance goals may be described in
terms of Company-wide objectives or in terms of objectives that relate to the
performance of the Participant, an Affiliate or a division, region, department
or function within the Company or an Affiliate.  If the Committee determines
that a change in the business, operations, corporate structure or capital
structure of the Company or the manner in which the Company or an Affiliate
conducts its business, or other events or circumstances render performance goals
to be unsuitable, the Committee may modify such performance goals in whole or in
part, as the Committee deems appropriate.  If a Participant is promoted, demoted
or transferred to a different business unit or function during a performance
period, the Committee may determine that the performance goals or performance
period are no longer appropriate and may (i) adjust, change or eliminate the
performance goals or the applicable performance period as it deems appropriate
to make such goals and period comparable to the initial goals and period, or
(ii) make a cash payment to the participant in amount determined by the
Committee.  The foregoing two sentences shall not apply with respect to an Award
of Performance Shares that is intended to be a Qualified Performance-Based
Award.

 

9.3.                              RIGHT TO PAYMENT.  The grant of a Performance
Share to a Participant will entitle the Participant to receive at a specified
later time a specified number of Shares, or the equivalent value in cash or
other property, if the performance goals established by the Committee are
achieved and the other terms and conditions thereof are satisfied.  The
Committee shall set performance goals and other terms or conditions to payment
of the Performance Shares in its discretion which, depending on the extent to
which they are met, will determine the number of the Performance Shares that
will be earned by the Participant.

 

9.4.                              OTHER TERMS.  Performance Shares may be
payable in cash, Stock, or other property, and have such other terms and
conditions as determined by the Committee and reflected in the Award
Certificate.

 

ARTICLE 10

RESTRICTED STOCK AND RESTRICTED STOCK UNIT AWARDS

 

10.1.                        GRANT OF RESTRICTED STOCK AND RESTRICTED STOCK
UNITS.  Subject to the terms and conditions of this Article 10, the Committee is
authorized to make Awards of Restricted Stock or Restricted Stock Units to
Participants in such amounts and subject to such terms and conditions as may be
selected by the Committee.  An Award of Restricted Stock or Restricted Stock
Units shall be evidenced by an Award Certificate setting forth the terms,
conditions, and restrictions applicable to the Award.

 

10.2.                        ISSUANCE AND RESTRICTIONS.  Restricted Stock or
Restricted Stock Units shall be subject to such restrictions on transferability
and other restrictions as the Committee may impose (including, without
limitation, limitations on the right to vote Restricted Stock or the right to
receive dividends on the Restricted Stock); provided, however, at a minimum, all
Restricted Stock and Restricted Stock Units shall be subject to the restrictions
set forth in Section 14.4 for a period of no less than (a) one year from the
date of award with respect to Restricted Stock or Restricted Stock Units subject
to restrictions that lapse based upon satisfaction of performance goals, and (b)
three years from the date of award with respect to Restricted Stock or
Restricted Stock Units subject to time-

 

10

--------------------------------------------------------------------------------


 

based restrictions that lapse based upon one’s Continuous Status as a
Participant.  For avoidance of doubt, nothing in the foregoing shall preclude
any applicable restriction, including those set forth in Section 14.4 hereof,
from lapsing ratably, including, but not limited to, roughly annual increments
over three years, with respect to the Restricted Stock or Restricted Stock Units
referred to in Section 10.2(b).  Moreover, nothing in the foregoing shall
preclude or be interpreted to preclude Awards to Non-employee Directors from
containing a period of restriction shorter than that set forth above.  Finally,
nothing in this Section 10.2 shall be deemed or interpreted to preclude the
waiver, lapse or the acceleration of lapse, of any restrictions with respect to
Restricted Stock or Restricted Stock Units in accordance with or as permitted by
Sections 14.7 through Section 14.9, respectively, Article 15 or any other
provision of the Plan.  Subject to the remaining terms and conditions of the
Plan, these restrictions may lapse separately or in combination at such times,
under such circumstances, in such installments, upon the satisfaction of
performance goals or otherwise, as the Committee determines at the time of the
grant of the Award or thereafter.  Except as otherwise provided in an Award
Certificate or any special Plan document governing an Award, the Participant
shall have all of the rights of a stockholder with respect to the Restricted
Stock, and the Participant shall have none of the rights of a stockholder with
respect to Restricted Stock Units until such time as Shares of Stock are paid in
settlement of the Restricted Stock Units.

 

10.3.                        FORFEITURE.  Except as otherwise determined by the
Committee at the time of the grant of the Award or thereafter, upon termination
of Continuous Status as a Participant during the applicable restriction period
or upon failure to satisfy a performance goal during the applicable restriction
period, Restricted Stock or Restricted Stock Units that are at that time subject
to restrictions shall be forfeited; provided, however, that the Committee may
provide in any Award Certificate, subject to the terms and conditions of the
Plan, that restrictions or forfeiture conditions relating to Restricted Stock or
Restricted Stock Units will be waived in whole or in part in the event of
terminations resulting from specified causes, including, but not limited to,
death, Disability, or for the convenience or in the best interests of the
Company.

 

10.4.                        DELIVERY OF RESTRICTED STOCK.  Shares of Restricted
Stock shall be delivered to the Participant at the time of grant either by
book-entry registration or by delivering to the Participant, or a custodian or
escrow agent (including, without limitation, the Company or one or more of its
employees) designated by the Committee, a stock certificate or certificates
registered in the name of the Participant.  If physical certificates
representing shares of Restricted Stock are registered in the name of the
Participant, such certificates must bear an appropriate legend referring to the
terms, conditions, and restrictions applicable to such Restricted Stock.

 

ARTICLE 11

DEFERRED STOCK UNITS

 

11.1.                        GRANT OF DEFERRED STOCK UNITS.  The Committee is
authorized to grant Deferred Stock Units to Participants subject to such terms
and conditions as may be selected by the Committee.  Deferred Stock Units shall
entitle the Participant to receive Shares of Stock (or the equivalent value in
cash or other property if so determined by the Committee) at a future time as
determined by the Committee, or as determined by the Participant within
guidelines established by the Committee in the case of voluntary deferral
elections.  An Award of Deferred Stock Units shall be evidenced by an Award
Certificate setting forth the terms and conditions applicable to the Award.

 

ARTICLE 12

DIVIDEND EQUIVALENTS

 

12.1.                        GRANT OF DIVIDEND EQUIVALENTS.  The Committee is
authorized to grant Dividend Equivalents to Participants subject to such terms
and conditions as may be selected by the Committee.  Dividend Equivalents shall
entitle the Participant to receive payments equal to dividends with respect to
all or a portion of the number of Shares subject to an Award, as determined by
the Committee.  The Committee may provide that Dividend Equivalents be paid or
distributed when accrued or be deemed to have been reinvested in additional
Shares, or otherwise reinvested.

 

11

--------------------------------------------------------------------------------


 

ARTICLE 13

STOCK OR OTHER STOCK-BASED AWARDS

 

13.1.                        GRANT OF STOCK OR OTHER STOCK-BASED AWARDS.  The
Committee is authorized, subject to limitations under applicable law, to grant
to Participants such other Awards that are payable in, valued in whole or in
part by reference to, or otherwise based on or related to Shares, as deemed by
the Committee to be consistent with the purposes of the Plan, including without
limitation Shares awarded purely as a “bonus” and not subject to any
restrictions or conditions, convertible or exchangeable debt securities, other
rights convertible or exchangeable into Shares, and Awards valued by reference
to book value of Shares or the value of securities of or the performance of
specified Parents or Subsidiaries.  The Committee shall determine the terms and
conditions of such Awards.

 

ARTICLE 14

PROVISIONS APPLICABLE TO AWARDS

 

14.1.                        STAND-ALONE AND TANDEM AWARDS.  Awards granted
under the Plan may, in the discretion of the Committee, be granted either alone
or in addition to, in tandem with, any other Award granted under the Plan. 
Subject to Section 16.2, awards granted in addition to or in tandem with other
Awards may be granted either at the same time as or at a different time from the
grant of such other Awards.

 

14.2.                        TERM OF AWARD.  The term of each Award shall be for
the period as determined by the Committee, provided that in no event shall the
term of any Incentive Stock Option or a Stock Appreciation Right granted in
tandem with the Incentive Stock Option exceed a period of ten years from its
Grant Date (or, if Section 7.2(d) applies, five years from its Grant Date).

 

14.3.                        FORM OF PAYMENT FOR AWARDS.  Subject to the terms
of the Plan and any applicable law or Award Certificate, payments or transfers
to be made by the Company or an Affiliate on the grant or exercise of an Award
may be made in such form as the Committee determines at or after the Grant Date,
including without limitation, cash, Stock, other Awards, or other property, or
any combination, and may be made in a single payment or transfer, in
installments, or on a deferred basis, in each case determined in accordance with
rules adopted by, and at the discretion of, the Committee.

 

14.4.                        LIMITS ON TRANSFER.  No right or interest of a
Participant in any unexercised or restricted Award may be pledged, encumbered,
or hypothecated to or in favor of any party other than the Company or an
Affiliate, or shall be subject to any lien, obligation, or liability of such
Participant to any other party other than the Company or an Affiliate.  No
unexercised or restricted Award shall be assignable or transferable by a
Participant other than by will or the laws of descent and distribution or,
except in the case of an Incentive Stock Option, pursuant to a domestic
relations order that would satisfy Section 414(p)(1)(A) of the Code if such
Section applied to an Award under the Plan; provided, however, that the
Committee may (but need not) permit other transfers where the Committee
concludes that such transferability (i) does not result in accelerated taxation,
(ii) does not cause any Option intended to be an Incentive Stock Option to fail
to be described in Code Section 422(b), and (iii) is otherwise appropriate and
desirable, taking into account any factors deemed relevant, including without
limitation, state or federal tax or securities laws applicable to transferable
Awards.

 

14.5.                        BENEFICIARIES.  Notwithstanding Section 14.4, a
Participant may, in the manner determined by the Committee, designate a
beneficiary to exercise the rights of the Participant and to receive any
distribution with respect to any Award upon the Participant’s death.  A
beneficiary, legal guardian, legal representative, or other person claiming any
rights under the Plan is subject to all terms and conditions of the Plan and any
Award Certificate applicable to the Participant, except to the extent the Plan
and Award Certificate otherwise provide, and to any additional restrictions
deemed necessary or appropriate by the Committee.  If no beneficiary has been
designated or survives the Participant, payment shall be made to the
Participant’s estate.  Subject to the foregoing, a beneficiary designation may
be changed or revoked by a Participant at any time provided the change or
revocation is filed with the Committee.

 

14.6.                        STOCK CERTIFICATES.  All Stock issuable under the
Plan is subject to any stop-transfer orders

 

12

--------------------------------------------------------------------------------


 

and other restrictions as the Committee deems necessary or advisable to comply
with federal or state securities laws, rules and regulations and the rules of
any national securities exchange or automated quotation system on which the
Stock is listed, quoted, or traded.  The Committee may place legends on any
Stock certificate or issue instructions to the transfer agent to reference
restrictions applicable to the Stock.

 

14.7.                        ACCELERATION UPON A CHANGE IN CONTROL.  Except as
otherwise provided in the Award Certificate or any special Plan document
governing an Award, upon the occurrence of a Change in Control, all outstanding
Options, SARs, and other Awards in the nature of rights that may be exercised
shall become fully exercisable, and all time-based vesting restrictions on
outstanding Awards shall lapse.  Except as otherwise provided in the Award
Certificate or any special Plan document governing an Award, upon the occurrence
of a Change in Control, the target payout opportunities attainable under all
outstanding performance-based Awards shall be deemed to have been fully earned
as of the effective date of the Change in Control based upon an assumed
achievement of all relevant performance goals at the “target” level and there
shall be prorata payout to Participants within thirty (30) days following the
effective date of the Change in Control based upon the length of time within the
performance period that has elapsed prior to the Change in Control.

 

14.8                           ACCELERATION UPON DEATH OR DISABILITY.  Except as
otherwise provided in the Award Certificate or any special Plan document
governing an Award, upon the Participant’s death or Disability during his or her
Continuous Status as a Participant, (i) all of such Participant’s outstanding
Options, SARs, and other Awards in the nature of rights that may be exercised
shall become fully exercisable, (ii) all time-based vesting restrictions on the
Participant’s outstanding Awards shall lapse, and (iii) the target payout
opportunities attainable under all of such Participant’s outstanding
performance-based Awards shall be deemed to have been fully earned as of the
date of termination based upon an assumed achievement of all relevant
performance goals at the “target” level and there shall be a prorata payout to
the Participant or his or her estate within thirty (30) days following the date
of termination based upon the length of time within the performance period that
has elapsed prior to the date of termination.  Any Awards shall thereafter
continue or lapse in accordance with the other provisions of the Plan and the
Awards Certificate.  To the extent that this provision causes Incentive Stock
Options to exceed the dollar limitation set forth in Section 7.2(c), the excess
Options shall be deemed to be Nonstatutory Stock Options.

 

14.9.                        ACCELERATION FOR ANY OTHER REASON.  Regardless of
whether an event has occurred as described in Section 14.7 or 14.8 above, and
subject to Section 14.11 as to Qualified Performance-Based Awards, the Committee
may in its sole discretion at any time determine that all or a portion of a
Participant’s Options, SARs, and other Awards in the nature of rights that may
be exercised shall become fully or partially exercisable, that all or a part of
the time-based vesting restrictions on all or a portion of the outstanding
Awards shall lapse, and/or that any performance-based criteria with respect to
any Awards shall be deemed to be wholly or partially satisfied, in each case, as
of such date as the Committee may, in its sole discretion, declare; provided,
however, the Committee shall not exercise such discretion with respect to Full
Value Awards comprised of Shares of Restricted Stock or Restricted Stock Units
which, in the aggregate, exceed five percent (5%) of the aggregate number of
Shares reserved and available for issuance pursuant to Awards granted under the
Plan; provided, further, that when calculating whether the five percent (5%)
maximum has been reached, the Committee shall not count or consider any Shares
of Restricted Stock or Restricted Stock Units granted to Non-Employee Directors
or regarding which the Committee accelerated vesting rights, waived restrictions
or determined performance-based criteria had been satisfied resulting from an
event described in Section 14.7, 24.8. Article 15, a Participant’s termination
of employment or separation from service resulting from death, Disability or for
the convenience or in the bests interests of the Company.  The Committee may
discriminate among Participants and among Awards granted to a Participant in
exercising its discretion pursuant to this Section 14.9.

 

14.10.                  EFFECT OF ACCELERATION.  If an Award is accelerated
under Section 14.7, Section 14.8 or Section 14.9, the Committee may, in its sole
discretion, provide (i) that the Award will expire after a designated period of
time after such acceleration to the extent not then exercised, (ii) that the
Award will be settled in cash rather than Stock, (iii) that the Award will be
assumed by another party to a transaction giving rise to the acceleration or
otherwise be equitably converted or substituted in connection with such
transaction, (iv) that the Award may be settled by payment in cash or cash
equivalents equal to the excess of the Fair Market Value of the underlying
Stock, as of a specified date associated with the transaction, over the exercise
price of the Award, or (v) any combination of the foregoing.  The Committee’s
determination need not be uniform and may be different for different
Participants whether or not such Participants are similarly situated.  To the
extent that such acceleration

 

13

--------------------------------------------------------------------------------


 

causes Incentive Stock Options to exceed the dollar limitation set forth in
Section 7.2(c), the excess Options shall be deemed to be Nonstatutory Stock
Options.

 

14.11.                QUALIFIED PERFORMANCE-BASED AWARDS.

 

(a)                                  The provisions of the Plan are intended to
ensure that all Options and Stock Appreciation Rights granted hereunder to any
Covered Employee shall qualify for the Section 162(m) Exemption; provided that
the exercise or base price of such Award is not less than the Fair Market Value
of the Shares on the Grant Date.

 

(b)                                 When granting any other Award, the Committee
may designate such Award as a Qualified Performance-Based Award, based upon a
determination that the recipient is or may be a Covered Employee with respect to
such Award, and the Committee wishes such Award to qualify for the Section
162(m) Exemption.  If an Award is so designated, the Committee shall establish
performance goals for such Award within the time period prescribed by Section
162(m) of the Code based on one or more of the following Qualified Business
Criteria, which may be expressed in terms of Company-wide objectives or in terms
of objectives that relate to the performance of an Affiliate or a unit,
division, region, department or function within the Company or an Affiliate:

 

•                                          Gross and/or net revenue (including
whether in the aggregate or attributable to specific products)

•                                          Cost of Goods Sold and Gross Margin

•                                          Costs and expenses, including
Research & Development and Selling, General & Administrative

•                                          Income (gross, operating, net, etc.)

•                                          Earnings, including before interest,
taxes, depreciation and amortization (whether in the aggregate or on a per share
basis

•                                          Cash flows and share price

•                                          Return on investment, capital, equity

•                                          Manufacturing efficiency (including
yield enhancement and cycle time reductions), quality improvements and customer
satisfaction

•                                          Product life cycle management
(including product and technology design, development, transfer, manufacturing
introduction, and sales price optimization and management)

•                                          Economic profit or loss

•                                          Market share

•                                          Employee retention, compensation,
training and development, including succession planning

•                                          Objective goals consistent with the
Participant’s specific officer duties and responsibilities, designed to further
the financial, operational and other business interests of the Company,
including goals and objectives with respect to regulatory compliance matters.

 

Performance goals with respect to the foregoing Qualified Business Criteria may
be specified in absolute terms (including completion of pre-established
projects, such as the introduction of specified products), in percentages, or in
terms of growth from period to period or growth rates over time as well as
measured relative to an established or specially-created performance index of
Company competitors, peers or other members of high tech industries.  Any member
of an index that disappears during a measurement period shall be disregarded for
the entire measurement period.  Performance Goals need not be based upon an
increase or positive result under a business criterion and could include, for
example, the maintenance of the status quo or the limitation of economic losses
(measured, in each case, by reference to a specific business criterion).

 

(c)                                  Each Qualified Performance-Based Award
(other than an Option or SAR) shall be earned, vested and payable (as
applicable) only upon the achievement of performance goals established by the
Committee based upon one or more of the Qualified Business Criteria, together
with the satisfaction of any other conditions, including the condition as to
continued employment as set forth in subsection (g)

 

14

--------------------------------------------------------------------------------


 

below, as the Committee may determine to be appropriate; provided, however, that
the Committee may provide, in its sole and absolute discretion, either in
connection with the grant thereof or by amendment thereafter, that achievement
of such performance goals will be waived upon the death or Disability of the
Participant, or upon a Change in Control. Performance periods established by the
Committee for any such Qualified Performance-Based Award may be as short as
ninety (90) days and may be any longer period.

 

(d)                                 The Committee may provide in any Qualified
Performance-Based Award that any evaluation of performance may include or
exclude any of the following events that occurs during a performance period: (a)
asset write-downs or impairment charges; (b) litigation or claim judgments or
settlements; (c) the effect of changes in tax laws, accounting principles or
other laws or provisions affecting reported results; (d) accruals for
reorganization and restructuring programs; (e) extraordinary nonrecurring items
as described in Accounting Principles Board Opinion No. 30 and/or in
management’s discussion and analysis of financial condition and results of
operations appearing in the Company’s annual report to stockholders for the
applicable year; (f) acquisitions or divestitures; and (g) foreign exchange
gains and losses. To the extent such inclusions or exclusions affect Awards to
Covered Employees, they shall be prescribed in a form and at a time that meets
the requirements of Code Section 162(m) for deductibility.

 

(e)                                  Any payment of a Qualified
Performance-Based Award granted with performance goals pursuant to subsection
(c) above shall be conditioned on the written certification of the Committee in
each case that the performance goals and any other material conditions were
satisfied. Written certification may take the form of a Committee resolution
passed by a majority of the Committee at a properly convened meeting or through
unanimous action by the Committee via action by written consent.  The
certification requirement also may be satisfied by a separate writing executed
by the Chairman of the Committee, acting in his capacity as such, following the
foregoing Committee action or by the Chairman executing approved minutes of the
Committee in which such determinations were made.  Except as specifically
provided in subsection (c), no Qualified Performance-Based Award held by a
Covered Employee or an employee who in the reasonable judgment of the Committee
may be a Covered Employee on the date of payment, may be amended, nor may the
Committee exercise any discretionary authority it may otherwise have under the
Plan with respect to a Qualified Performance-Based Award under the Plan, in any
manner to waive the achievement of the applicable performance goal based on
Qualified Business Criteria or to increase the amount payable pursuant thereto
or the value thereof, or otherwise in a manner that would cause the Qualified
Performance-Based Award to cease to qualify for the Section 162(m) Exemption.

 

(f)                                    Section 5.4 sets forth the maximum number
of Shares or dollar value that may be granted in any one-year period to a
Participant in designated forms of Qualified Performance-Based Awards.

 

(g)                                 With respect to a Participant who is an
officer of the Company, any payment of a Qualified Performance-Based Award
granted with performance goals pursuant to subsection (c) above shall be
conditioned on the officer having remained continuously employed by the Company
or an Affiliate for the entire performance or measurement period, including, as
well, through the date of determination and certification of the payment of any
such Award pursuant to subsection (e) above (the “Certification Date”).  For
purposes of the Plan, with respect to any given performance or measurement
period, an officer of the Company who (i) terminates employment (regardless of
cause) or who otherwise ceases to be an officer, prior to the Certification Date
and (ii) who, pursuant to a separate contractual arrangement with the Company is
entitled to receive payments from the Company thereunder extending to or beyond
such Certification Date as a result of such termination or cessation in officer
status, shall be deemed to have been employed by the Company as an officer
through the Certification Date for purposes of payment eligibility.

 

14.12.                  TERMINATION OF EMPLOYMENT.  Whether military, government
or other service or other leave of absence shall constitute a termination of
employment shall be determined in each case by the Committee at its discretion,
and any determination by the Committee shall be final and conclusive.  A
Participant’s Continuous Status as a Participant shall not be deemed to
terminate (i) in a circumstance in which a Participant transfers from the
Company to an Affiliate, transfers from an Affiliate to the Company, or
transfers from one Affiliate to another Affiliate, or (ii) in the discretion of
the Committee as specified at or prior to such occurrence, in the case of a
spin-off, sale or disposition of the Participant’s employer from the Company or
any Affiliate.  To the extent that this provision causes Incentive Stock Options
to extend beyond three months from the date a Participant is deemed to be

 

15

--------------------------------------------------------------------------------


 

an employee of the Company, a Parent or Subsidiary for purposes of Sections
424(e) and 424(f) of the Code, the Options held by such Participant shall be
deemed to be Nonstatutory Stock Options.

 

14.13.                  DEFERRAL.  Subject to applicable law, the Committee may
permit or require a Participant to defer such Participant’s receipt of the
payment of cash or the delivery of Shares that would otherwise be due to such
Participant by virtue of the exercise of an Option or SAR, the lapse or waiver
of restrictions with respect to Restricted Stock or Restricted Stock Units, or
the satisfaction of any requirements or goals with respect to Performance
Shares, and Other Stock-Based Awards. If any such deferral election is required
or permitted, the Board shall, in its sole discretion, establish rules and
procedures for such payment deferrals.

 

14.14.                  FORFEITURE EVENTS.  The Committee may specify in an
Award Certificate that the Participant’s rights, payments and benefits with
respect to an Award shall be subject to reduction, cancellation, forfeiture or
recoupment upon the occurrence of certain specified events, in addition to any
otherwise applicable vesting or performance conditions of an Award. Such events
shall include, but shall not be limited to, termination of employment for cause,
violation of material Company or Affiliate policies, breach of noncompetition,
confidentiality or other restrictive covenants that may apply to the
Participant, or other conduct by the Participant that is detrimental to the
business or reputation of the Company or any Affiliate.

 

14.15.                  SUBSTITUTE AWARDS.  The Committee may grant Awards under
the Plan in substitution for stock and stock-based awards held by employees of
another entity who become employees of the Company or an Affiliate as a result
of a merger or consolidation of the former employing entity with the Company or
an Affiliate or the acquisition by the Company or an Affiliate of property or
stock of the former employing corporation.  The Committee may direct that the
substitute awards be granted on such terms and conditions as the Committee
considers appropriate in the circumstances.

 

ARTICLE 15

CHANGES IN CAPITAL STRUCTURE

 

15.1.                        GENERAL.  In the event of a corporate event or
transaction involving the Company (including, without limitation, any stock
dividend, stock split, extraordinary cash dividend, recapitalization,
reorganization, merger, consolidation, split-up, spin-off, combination or
exchange of shares), the authorization limits under Section 5.1 and 5.4 shall be
adjusted proportionately, and the Committee may adjust the Plan and Awards to
preserve the benefits or potential benefits of the Awards.  Action by the
Committee may include: (i) adjustment of the number and kind of shares which may
be delivered under the Plan; (ii) adjustment of the number and kind of shares
subject to outstanding Awards; (iii) adjustment of the exercise price of
outstanding Awards or the measure to be used to determine the amount of the
benefit payable on an Award; and (iv) any other adjustments that the Committee
determines to be equitable.  In addition, the Committee may, in its sole
discretion, provide (i) that Awards will be settled in cash or other property
rather than Stock, (ii) that Awards will become immediately vested and
exercisable and will expire after a designated period of time to the extent not
then exercised, (iii) that Awards will be assumed by another party to a
transaction or otherwise be equitably converted or substituted in connection
with such transaction, (iv) that outstanding Awards may be settled by payment in
cash or cash equivalents equal to the excess of the Fair Market Value of the
underlying Stock, as of a specified date associated with the transaction, over
the exercise price of the Award, (v) that applicable performance targets and
performance periods for Awards will be modified, consistent with Code Section
162(m) where applicable, or (vi) any combination of the foregoing.  The
Committee’s determination need not be uniform and may be different for different
Participants whether or not such Participants are similarly situated.  Without
limiting the foregoing, in the event of a subdivision of the outstanding Stock
(stock-split), a declaration of a dividend payable in Shares, or a combination
or consolidation of the outstanding Stock into a lesser number of Shares, the
authorization limits under Section 5.1 and 5.4 shall automatically be adjusted
proportionately, and the Shares then subject to each Award shall automatically
be adjusted proportionately without any change in the aggregate purchase price
therefor.  To the extent that any adjustments made pursuant to this Article 15
cause Incentive Stock Options to cease to qualify as Incentive Stock Options,
such Options shall be deemed to be Nonstatutory Stock Options.

 

16

--------------------------------------------------------------------------------


 

ARTICLE 16

AMENDMENT, MODIFICATION AND TERMINATION

 

16.1.                        AMENDMENT, MODIFICATION AND TERMINATION.  The Board
or the Committee may, at any time and from time to time, amend, modify or
terminate the Plan without stockholder approval; provided, however, that if an
amendment to the Plan would, in the reasonable opinion of the Board or the
Committee, either (i) materially increase the number of Shares available under
the Plan, (ii) expand the types of awards under the Plan, (iii) materially
expand the class of participants eligible to participate in the Plan, (iv)
materially extend the term of the Plan, or (v) otherwise constitute a material
change requiring stockholder approval under applicable laws, policies or
regulations or the applicable listing or other requirements of an Exchange, then
such amendment shall be subject to stockholder approval; and provided, further,
that the Board or Committee may condition any other amendment or modification on
the approval of stockholders of the Company for any reason, including by reason
of such approval being necessary or deemed advisable to (i) permit Awards made
hereunder to be exempt from liability under Section 16(b) of the 1934 Act, (ii)
to comply with the listing or other requirements of an Exchange, or (iii) to
satisfy any other tax, securities or other applicable laws, policies or
regulations.

 

16.2.                        AWARDS PREVIOUSLY GRANTED.  At any time and from
time to time, the Committee may amend, modify or terminate any outstanding Award
without approval of the Participant; provided, however:

 

(a)                                  Subject to the terms of the applicable
Award Certificate, such amendment, modification or termination shall not,
without the Participant’s consent, reduce or diminish the value of such Award
determined as if the Award had been exercised, vested, cashed in or otherwise
settled on the date of such amendment or termination (with the per-share value
of an Option or Stock Appreciation Right for this purpose being calculated as
the excess, if any, of the Fair Market Value as of the date of such amendment or
termination over the exercise or base price of such Award);

 

(b)                                 The original term of an Option may not be
extended without the prior approval of the stockholders of the Company;

 

(c)                                  Except as otherwise provided in Article 15,
the exercise price of an Option may not be reduced, directly or indirectly,
without the prior approval of the stockholders of the Company; and

 

(d)                                 No termination, amendment, or modification
of the Plan shall adversely affect any Award previously granted under the Plan,
without the written consent of the Participant affected thereby.  An outstanding
Award shall not be deemed to be “adversely affected” by a Plan amendment if such
amendment would not reduce or diminish the value of such Award determined as if
the Award had been exercised, vested, cashed in or otherwise settled on the date
of such amendment (with the per-share value of an Option or Stock Appreciation
Right for this purpose being calculated as the excess, if any, of the Fair
Market Value as of the date of such amendment over the exercise or base price of
such Award).

 

ARTICLE 17

GENERAL PROVISIONS

 

17.1.                        NO RIGHTS TO AWARDS; NON-UNIFORM DETERMINATIONS. 
No Participant or any Eligible Participant shall have any claim to be granted
any Award under the Plan.  Neither the Company, its Affiliates nor the Committee
is obligated to treat Participants or Eligible Participants uniformly, and
determinations made under the Plan may be made by the Committee selectively
among Eligible Participants who receive, or are eligible to receive, Awards
(whether or not such Eligible Participants are similarly situated).

 

17.2.                        NO STOCKHOLDER RIGHTS.  No Award gives a
Participant any of the rights of a stockholder of the Company unless and until
Shares are in fact issued to such person in connection with such Award.

 

17.3.                        WITHHOLDING.  The Company or any Affiliate shall
have the authority and the right to deduct

 

17

--------------------------------------------------------------------------------


 

or withhold, or require a Participant to remit to the Company, an amount
sufficient to satisfy federal, state, and local taxes (including the
Participant’s FICA obligation) required by law to be withheld with respect to
any exercise, lapse of restriction or other taxable event arising as a result of
the Plan.  If Shares are surrendered to the Company to satisfy withholding
obligations in excess of the minimum withholding obligation, such Shares must
have been held by the Participant as fully vested shares for such period of
time, if any, as necessary to avoid the recognition of an expense under
generally accepted accounting principles.  The Company shall have the authority
to require a Participant to remit cash to the Company in lieu of the surrender
of Shares for tax withholding obligations if the surrender of Shares in
satisfaction of such withholding obligations would result in the Company’s
recognition of expense under generally accepted accounting principles.  With
respect to withholding required upon any taxable event under the Plan, the
Committee may, at the time the Award is granted or thereafter, require or permit
that any such withholding requirement be satisfied, in whole or in part, by
withholding from the Award Shares having a Fair Market Value on the date of
withholding equal to the minimum amount (and not any greater amount) required to
be withheld for tax purposes, all in accordance with such procedures as the
Committee establishes.

 

17.4.                        NO RIGHT TO CONTINUED SERVICE.  Nothing in the
Plan, any Award Certificate or any other document or statement made with respect
to the Plan, shall interfere with or limit in any way the right of the Company
or any Affiliate to terminate any Participant’s employment or status as an
officer, director or consultant at any time, nor confer upon any Participant any
right to continue as an employee, officer, director or consultant of the Company
or any Affiliate, whether for the duration of a Participant’s Award or
otherwise.

 

17.5.                        UNFUNDED STATUS OF AWARDS.  The Plan is intended to
be an “unfunded” plan for incentive and deferred compensation.  With respect to
any payments not yet made to a Participant pursuant to an Award, nothing
contained in the Plan or any Award Certificate shall give the Participant any
rights that are greater than those of a general creditor of the Company or any
Affiliate.  This Plan is not intended to be subject to ERISA.

 

17.6.                        RELATIONSHIP TO OTHER BENEFITS.  No payment under
the Plan shall be taken into account in determining any benefits under any
pension, retirement, savings, profit sharing, group insurance, welfare or
benefit plan of the Company or any Affiliate unless provided otherwise in such
other plan.

 

17.7.                        EXPENSES.  The expenses of administering the Plan
shall be borne by the Company and its Affiliates.

 

17.8.                        TITLES AND HEADINGS.  The titles and headings of
the Sections in the Plan are for convenience of reference only, and in the event
of any conflict, the text of the Plan, rather than such titles or headings,
shall control.

 

17.9.                        GENDER AND NUMBER.  Except where otherwise
indicated by the context, any masculine term used herein also shall include the
feminine; the plural shall include the singular and the singular shall include
the plural.

 

17.10.                  FRACTIONAL SHARES.  No fractional Shares shall be issued
and the Committee shall determine, in its discretion, whether cash shall be
given in lieu of fractional Shares or whether such fractional Shares shall be
eliminated by rounding up or down.

 

17.11.                  GOVERNMENT AND OTHER REGULATIONS.

 

(a)                                  Notwithstanding any other provision of the
Plan, no Participant who acquires Shares pursuant to the Plan may, during any
period of time that such Participant is an affiliate of the Company (within the
meaning of the rules and regulations of the Securities and Exchange Commission
under the 1933 Act), sell such Shares, unless such offer and sale is made (i)
pursuant to an effective registration statement under the 1933 Act, which is
current and includes the Shares to be sold, or (ii) pursuant to an appropriate
exemption from the registration requirement of the 1933 Act, such as that set
forth in Rule 144 promulgated under the 1933 Act.

 

(b)                                 Notwithstanding any other provision of the
Plan, if at any time the Committee shall determine that the registration,
listing or qualification of the Shares covered by an Award upon any

 

18

--------------------------------------------------------------------------------


 

Exchange or under any foreign, federal, state or local law or practice, or the
consent or approval of any governmental regulatory body, is necessary or
desirable as a condition of, or in connection with, the granting of such Award
or the purchase or receipt of Shares thereunder, no Shares may be purchased,
delivered or received pursuant to such Award unless and until such registration,
listing, qualification, consent or approval shall have been effected or obtained
free of any condition not acceptable to the Committee.  Any Participant
receiving or purchasing Shares pursuant to an Award shall make such
representations and agreements and furnish such information as the Committee may
request to assure compliance with the foregoing or any other applicable legal
requirements.  The Company shall not be required to issue or deliver any
certificate or certificates for Shares under the Plan prior to the Committee’s
determination that all related requirements have been fulfilled.  The Company
shall in no event be obligated to register any securities pursuant to the 1933
Act or applicable state or foreign law or to take any other action in order to
cause the issuance and delivery of such certificates to comply with any such
law, regulation or requirement.

 

17.12.                  GOVERNING LAW.  To the extent not governed by federal
law, the Plan and all Award Certificates shall be construed in accordance with
and governed by the laws of the State of Delaware.

 

17.13.                  ADDITIONAL PROVISIONS.  Each Award Certificate may
contain such other terms and conditions as the Committee may determine; provided
that such other terms and conditions are not inconsistent with the provisions of
the Plan.

 

17.14.                  NO LIMITATIONS ON RIGHTS OF COMPANY.  The grant of any
Award shall not in any way affect the right or power of the Company to make
adjustments, reclassification or changes in its capital or business structure or
to merge, consolidate, dissolve, liquidate, sell or transfer all or any part of
its business or assets.  The Plan shall not restrict the authority of the
Company, for proper corporate purposes, to draft or assume awards, other than
under the Plan, to or with respect to any person.  If the Committee so directs,
the Company may issue or transfer Shares to an Affiliate, for such lawful
consideration as the Committee may specify, upon the condition or understanding
that the Affiliate will transfer such Shares to a Participant in accordance with
the terms of an Award granted to such Participant and specified by the Committee
pursuant to the provisions of the Plan.

 

17.15.                  INDEMNIFICATION.  Each person who is or shall have been
a member of the Committee, or of the Board, or an officer of the Company to whom
authority was delegated in accordance with Article 4 shall be indemnified and
held harmless by the Company against and from any loss, cost, liability, or
expense that may be imposed upon or reasonably incurred by him or her in
connection with or resulting from any claim, action, suit, or proceeding to
which he or she may be a party or in which he or she may be involved by reason
of any action taken or failure to act under the Plan and against and from any
and all amounts paid by him or her in settlement thereof, with the Company’s
approval, or paid by him or her in satisfaction of any judgment in any such
action, suit, or proceeding against him or her, provided he or she shall give
the Company an opportunity, at its own expense, to handle and defend the same
before he or she undertakes to handle and defend it on his or her own behalf,
unless such loss, cost, liability, or expense is a result of his or her own
willful misconduct or except as expressly provided by statute.  The foregoing
right of indemnification shall not be exclusive of any other rights of
indemnification to which such persons may be entitled under the Company’s
Certificate of Incorporation or Bylaws, as a matter of law, or otherwise, or any
power that the Company may have to indemnify them or hold them harmless.

 

19

--------------------------------------------------------------------------------